Citation Nr: 9934740	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to November 
1994.

This appeal arises from the April 1995 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
denied service connection for a left knee disability.  A 
Notice of Disagreement was filed in February 1996 and a 
Statement of the Case was issued in March 1996.  A 
substantive appeal was filed in May 1996, with no hearing 
requested.  In May 1996, the veteran requested a hearing at 
the RO before a local hearing officer.  In August 1996, the 
abovementioned RO hearing was held.  

This case was remanded in April 1999 for further development.  
The case was thereafter returned to the Board.


REMAND

When the Board remanded this case to the RO in April 1999, it 
requested the RO to consider the issue of secondary service 
connection for a left knee disability.  It does not appear 
that a Supplemental Statement of the Case as to whether the 
veteran's left knee disability was proximately due to or the 
result of or aggravated by the service connected right knee 
disability was sent to the veteran.  The RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue a Supplemental 
Statement of the Case (SSOC) regarding 
the issue of secondary service connection 
for a left knee disability; that is, 
whether the left knee disability was 
proximately due to or the result of or 
aggravated by the service connected right 
knee disability.  The SSOC should provide 
the veteran the laws and regulations 
regarding secondary service connection 
claims.  The veteran and his 
representative should be furnished with a 
copy of the Supplemental Statement of the 
Case, and they should be afforded a 
reasonable opportunity to respond.  The 
veteran should be advised of the need to 
file a substantive appeal if the Board is 
to review the case.

If the decision is not favorable to the veteran and if he 
files a substantive appeal, the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


